DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 – 20 are allowed.
The arguments presented in the Applicant’s Remarks dated 4/7/2022 are persuasive.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record namely Milligan, Foerster and Lueng fail to disclose alone or in combination: in response to determining that the gesture of the user indicates the desire to read data from the tag, reading the data from the tag via the touch-capable user interface; enabling the gaming device to provide a predetermined game feature in response to reading the data from the tag and based, at least in part, on the gesture and an area on the tag over which the gesture is received; and updating, with the processor, an electronic record associated with the tag to indicate that the predetermined game feature has been enabled based, at least in part, on determining that the tag has been read by the touch-capable user interface of the gaming device in combination with detecting the gesture of the user at the touch-capable user interface of the gaming device. Independent claims 11 and 17 are allowed for similar reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        
/James S. McClellan/Primary Examiner, Art Unit 3715